Citation Nr: 0828635	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, denied service connection for 
fibromyalgia.  

The veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in February 2005.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in May 2005, the Board remanded 
this issue to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  Following completion of the requested actions, 
as well as a continued denial of the veteran's service 
connection claim, the AMC returned her case to the Board for 
further appellate review.  Due to the location of the 
veteran's residence, her appeal remains under the 
jurisdiction of the RO in Cleveland, Ohio.  


FINDING OF FACT

The veteran's fibromyalgia was first manifested several years 
after service and has not been linked by competent medical 
evidence to service.  


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
the merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a November 2003 letter informed the 
veteran of the requirements for her service connection claim.  
This document also notified her that VA would make reasonable 
efforts to help her obtain necessary evidence with regard to 
this issue but that she must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a June 2006 letter, VA informed the veteran of the type of 
evidence necessary to establish the degree of disability and 
an effective date if service connection is established - i.e. 
the fourth and fifth elements under Dingess.  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, the 
Board has determined that service connection for fibromyalgia 
is not warranted.  Thus, since no rating or effective date 
will be assigned, there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The November 2003 letter is the only correspondence issued 
prior to the RO's initial adjudication of the veteran's 
service connection claim in January 2004.  The timing defect 
of the June 2006 letter, however, was cured by VA's 
subsequent re-adjudication of this claim and issuance of a 
supplemental statement of the case in July 2006.  Pelegrini 
II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the veteran's claim.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with her claims folder, and she has undergone a VA 
compensation examination to determine whether she has 
fibromyalgia that was incurred in service.  

In a January 2008 statement, the veteran's representative 
asserted that the VA examination conducted in June 2006 was 
inadequate because the basis of the examiner's negative 
opinion was the absence of evidence of fibromyalgia in the 
service treatment records.  But that examination report notes 
that the examiner had the opportunity to extensively review 
the veteran's claims folder, including the service medical 
records.  The examiner's reference to the negative findings 
in the service medical records was not simply due to the lack 
of a diagnosis of fibromyalgia during the veteran's active 
military duty.  Significantly, the examiner considered the 
veteran's complaints of neck, shoulder, and back pain in 
service but concluded that such symptoms did not indicate the 
onset of fibromyalgia at that time.  The examiner then 
explained that a diagnosis of fibromyalgia requires painful 
tender points above and below the waist and that such 
pathology was not shown in the service medical records.  
Since the examiner based his opinion on a review of the 
claims file, the veteran is not entitled to another VA 
examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran in the 
development of her claim, and that additional efforts to 
assist her in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board will therefore proceed to adjudicate the 
claim on its merits based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



II.  Merits of the Claim

Service connection may be established for a disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran maintains that her currently-diagnosed 
fibromyalgia began during service.  In support of this 
contention, she references the in-service episodes of 
treatment for neck and shoulder pain.  See, e.g., February 
2005 hearing transcript (T.) at 28-36.  Indeed, her service 
medical records show treatment for complaints of neck, 
shoulder, and upper lumbar pain as well as stiffness in her 
neck on several occasions between June 1985 and February 
1986.  But the remainder of her service medical records make 
no further reference to any further joint problems.  A July 
1987 separation examination report also notes that a 
musculoskeletal evaluation, including of her upper and lower 
extremities and spine, was normal.  Since a chronic 
orthopedic condition was not shown in service, the service 
medical records provide highly probative evidence against her 
claim that she incurred fibromyalgia in service.  Struck v. 
Brown, 9 Vet. App. 145 (1996).  

The post-service medical records provide additional evidence 
against her claim.  These records show treatment for possible 
fibromyalgia in October 1993.  But a VA outpatient treatment 
record dated in March 1996 includes an annotation that her 
fibromyalgia began in 1991.  In an April 2004 letter, a 
private medical care provider noted that she had treated the 
veteran since 1990 and that her current diagnoses include 
fibromyalgia.  This medical professional, however, did not 
specifically discuss the approximate onset of the veteran's 
fibromyalgia.  Subsequent medical records reflect continued 
treatment for fibromyalgia, but also make no reference to the 
etiology or date of onset of this condition.  Since none of 
these records attributes the veteran's fibromyalgia to 
service, they do not support her claim.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

The June 2006 VA examination report also provides compelling 
evidence against the claim.  At that time, the veteran 
continued to complain of pain in her neck and shoulder area.  
As the veteran exhibited 11 out of 18 tender points on 
examination, she met the criteria for a diagnosis of 
fibromyalgia.  But after reviewing of the claims folder, the 
examiner concluded that "it is less likely than not that the 
veteran's fibromyalgia is related to her period of active 
military service."  The examiner based his opinion on the 
fact that a diagnosis of fibromyalgia requires painful tender 
points both above and below the waist and that such pathology 
(particular below the veteran's waist) was not shown in the 
service medical records.  The examiner acknowledged the 
single finding of tenderness in the veteran's upper lumbar 
paraspinal area in February 1986 but found no fibromyalgia 
tender points at the level of the lumbar spinous processes or 
lumbar paraspinal areas.  

This opinion constitutes highly probative evidence against 
the veteran's claim, as it was based on an accurate review of 
the veteran's claims file and has not been contradicted by 
any other medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  This opinion is also consistent 
with the record which shows that the veteran's fibromyalgia 
was first diagnosed, at the earliest, in the early-1990s, 
several years after her separation from active duty.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

The Board also emphasizes that the claims folder contains no 
medical opinion refuting the June 2006 VA examiner's 
conclusion that the veteran's fibromyalgia is not associated 
with her service.  In a June 2004 letter, a private medical 
care provider stated that, "[l]ooking back at . . . [the 
veteran's] records, it would certainly appear . . . [that 
she] had fibromyalgia."  Significantly, however, he did not 
specifically associate the veteran's fibromyalgia with her 
active military duty.  

Overall both the service and post-service medical records 
provide compelling evidence against the veteran's claim that 
her fibromyalgia is related to her service.  In addition to 
the medical evidence, the Board has considered the veteran's 
lay statements in support of her claim, including her hearing 
testimony.  Although she is competent to report symptoms 
(e.g., joint pain) she has experienced, she is not competent 
to determine whether an etiological link exists between her 
currently diagnosed fibromyalgia and her service.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for fibromyalgia.  As 
the preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.  


ORDER

Service connection for fibromyalgia is denied.  


____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


